726 N.W.2d 731 (2007)
Richard SHEPARD, Plaintiff-Appellee,
v.
M & B CONSTRUCTION, L.L.C., Defendant-Appellant.
Docket No. 132351. COA No. 261484.
Supreme Court of Michigan.
February 9, 2007.
On order of the Court, the application for leave to appeal the September 19, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) whether the proofs submitted at trial were sufficient to satisfy the standard for general contractor liability that is set forth in Ormsby v. Capital Welding, Inc., 471 Mich. 45, 54, 684 N.W.2d 320 (2004); and (2) whether the trial court should have granted summary disposition or a directed verdict in defendant's favor based on this issue. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.